      Case 1:19-cr-00451-GHW Document 1 Filed 04/10/19 Page 1 of 10


  §R/GINAL
Approved:    ~-~_,_--+-~~~~~~~~~~~~~~
             JA~ GUTWILLIG
             Assistant United States Attorney

Before:      THE HONORABLE SARAH NETBURN
             United States Magistrate Judge
             Southern District of New York

                                      -x       19MAG . 3558
                                              SEALEIT COMPLAINT
UNITED STATES OF AMERICA
                                              Violations of
     - v. -                                   18 u.s.c. §§
                                              1344, 1349 and 2,
UMAR CREDLE,                                  1028A and 2
SHAWN DAWKINS, and
BYRON BARBER,
                                              COUNTY OF OFFENSE:
                       Defendants.            NEW YORK
                     - - - - - - - - -x
SOUTHERN DISTRICT OF NEW YORK, ss.:

          DANIEL ALESSANDRINO, being duly sworn, d~poses and
says that he is a Detective with the New York City 1 Police
Department ("NYPD"), and charges as follows:

                               COUNT ONE
            (Conspiracy to Cammi t Mail Fraud and Bank !Fraud)

          1.   From at least in or about July 2018'up to and
including at least in or about December 2018, in the Southern
District of New York and elsewhere, UMAR CREDLE, SHAWN DAWKINS,
and BYRON BARBER, the defendants, and others known and unknown,
knowingly and willfully did combine, conspire, confederate, and
agree together and with each other to commit mail fraud, in
violation of Title 18, United States Code, Section 1343, and
bank fraud, in violation of Title 18, United States Code,
Section 1341.

          2.   It was a part and an object of the conspiracy
that OMAR CREDLE, SHAWN DAWKINS, and BYRON BARBER, the
defendants, and others known and unknown, knowingly and
willfully, having devised and intending to devise a scheme and
artifice to defraud and for obtaining money and property by
means of false and fraudulent pretenses, representations, and
promises, would and did cause to be sent and delivered by the
     Case 1:19-cr-00451-GHW Document 1 Filed 04/10/19 Page 2 of 10




United States Postal Service, and did cause to be.deposited
matters and things to be sent and delivered by private and
commercial interstate carriers, and did take and receive
                                                  1
therefrom, such matters and things, and did cause to be
delivered by mail and such carriers, according to·the directions
thereon, and at the places at which they were directed to be
delivered by the person to whom they were addressed, such
matters and things, in violation of Title 18, United States
Code, Section 1341.

          3.   It was further a part and an object of the
conspiracy that UMAR CREDLE, SHAWN DAWKINS, and B~RON BARBER,
the defendants, and others known and unknown, knowingly and
willfully would and did execute and attempt to execute a scheme
and artifice to defraud a financial institution, the deposits of
which were then insured by the Federal Deposit Ins~rance
Corporation, and to obtain moneys, funds, credits, assets,
securities, and other property owned by, and under the custody
and control of, such financial institution, by means of false
and fraudulent pretenses, representations, and promises, in
violation of Title 18, United States Code, Section 1344.

          (Title 18, United States Code, Section 1349.)

                             COUNT TWO
                            (Bank Fraud)

          4.   From at least in or about July 2018 up to and
including at least in or about December 2018, in the Southern
District of New York and elsewhere, UMAR CREDLE, SHAWN DAWKINS,
and BYRON BARBER, the defendants, would and did knowingly and
willfully execute a scheme and artifice to obtain moneys, funds,
credits, assets, securities, and other property owned by, and
under the custody and control of, a financial institution
insured by the Federal Deposit Insurance Corporation (the
"FDIC"), by means of material false and fraudulent.pretenses,
representations, and promises, to wit, CREDLE, DAWKINS, and
BARBER, applied for fraudulent loans using personal identifying
information of victims and deposited the proceeds into bank
accounts, also in certain victims' names and using.their
personal identifying information, controlled by CR8DLE, DAWKINS,
BARBER, and others known and unknown.

      (Title 18, United States Code, Sections 134~ and 2.)




                                  2
\.

          Case 1:19-cr-00451-GHW Document 1 Filed 04/10/19 Page 3 of 10




                                 COUNT THREE
                         (Aggravated Identity Theft)

               5.    From at least in or about July 2018 up to and
     including at least in or about December 2018, in the Southern
     District of New York and elsewhere, OMAR CREDLE, SHAWN DAWKINS,
     and BYRON BARBER, the defendants, did knowingly transfer,
     possess, and use, without lawful authority a means of
     identification of another person, during and in relation to a
     felony violation enumerated in Title 18, United States Code,
      ection 1028A(c), to wit, during
                                   ,   and in relation to the bank
      raud charged in o         ee of the Complaint (i) DAWKINS and
     BARBER deposited checks and opened bank accounts using the
     personal identifying information of certain victims and (ii)
     CREDLE used a debit card held in the name of Victim-10, see
     infra ~ 10, to make purchases on his own behalf.

       (Title 18, United States Code, Sections 1028A(a) (1), 1028A(b),
                                  and 2.)

                                   Overview

                6.  As set forth in greater detail below, I, and
     other law enforcement officers, have been investigating a fraud
     scheme that has been undertaken in Manhattan, New ~ork, and
     elsewhere, between in or about July 2018 and in or about
     December 2018 (the "Fraud Scheme") . Based on my involvement in
     this investigation, my review of law enforcement reports, and my
     review of surveillance videos and photographs, among other
     sources, I have learned that the Fraud Scheme was perpetrated by
     OMAR CREDLE, SHAWN DAWKINS, and BYRON BARBER, as well as others
     known and unknown.   In perpetrating this fraud, CREDLE, DAWKINS,
     and BARBER, the defendants, as well as others known and unknown,
     applied for the fraudulent loans from a financial institution
     ("Financial Institution-1") over the phone using victims'
     personal identifying information. After Financial' Institution-1
     approved the respective loan and mailed an official check to the
     respective victim's address, CREDLE, DAWKINS, BARBER, and others
     known and unknown, intercepted the respective check.
     Subsequently, after fraudulently obtaining the check, CREDLE,
     DAWKINS, BARBER, and others known and unknown, using false
     identification documents, opened a bank account, using the
     respective victim's personal identifying information, in a
     branch of a second financial institution ("Financial
     Institution-2") and deposited the fraudulently obtained check as
     initial funding in the newly opened account.   Subsequently,
     CREDLE, DAWKINS, BARBER, and others known and unkn?wn, called

                                       3
        Case 1:19-cr-00451-GHW Document 1 Filed 04/10/19 Page 4 of 10




Financial Institution-2 to increase withdrawal limits on the
respective newly opened account and began withdrawing cash via
Automated Teller Machine ("ATMn) .

          7.    From my review of publicly available materials,
as well as my training and experience and involvement with this
investigation, I know that each of Financial Institution-1 and
Financial Institution-2 is insured by the FDIC.

          8.   From approximately in or about July 2018 through
December 2018, UMAR CREDLE, SHAWN DAWKINS, and BYRON BARBER, the
defendants, as well as others known and unknown, conspired to
deposit approximately 9 fraudulent checks, defrauding
approximately 12 victims, with a total loss actual loss amount
of approximately $151,389.74.

                                THE FRAUD

          9.   Based on my participation in this investigation,
my conversations with other law enforcement officeLS and other
individuals (including victims), and my review of documents
(including bank records and emails), I have learned the
following, among other things:

                                 Victim-1

                a.  On or about July 26, 2018, at approximately
1:00 p.m., BYRON BARBER, the defendant, along with·an unknown
female ("UF-ln), entered a branch of Financial Institution-2 and
opened a bank account using the personal identifiers of a
particular victim ("Victim-1") . To fund the account, upon
opening it, BARBER and UF-1 deposited a check valued at
approximately $9,000 issued by Financial Institution-1 ("Check-
1") .

               b.   On or about July 27, 2018, at approximately
11:30 a.m., SHAWN DAWKINS, the defendant, entered a branch of
Financial Institution-2 and withdrew, via ATM, approximately
$6,700 from a bank account held in the name of Victim-1.

               c.   On or about July 28, 2018, at approximately
11:56 a.m., DAWKINS entered a branch of Financial Institution-2
and withdrew, via ATM, approximately $760 from a bank account
held in the name of Victim-1.  The withdrawal was funded by
Check-1, referenced supra~ ll(a).



                                     4
     Case 1:19-cr-00451-GHW Document 1 Filed 04/10/19 Page 5 of 10




                              Victim-2

               a.   On or about July 26, 2018, at approximately
6:00 p.m., BARBER, along with UF-1, entered a branch of
Financial Institution-2 and opened a bank account ,using the
personal identifiers of a second particular victim ("Victim-2").
To fund the account, upon opening it, BARBER and UF-1 deposited
a check valued at approximately $25,000 issued by ·Financial
Institution-1.

               b.   On or about July 27, 2018, at approximately
11:30 a.m., DAWKINS entered a branch of Financial Institution-2
and withdrew, via ATM, approximately $1,100 from a bank account
of Victim-2.

               c.   On or about July 27, 2018, at approximately
12:30 p.m., DAWKINS entered a branch of Financial Institution-2
and withdrew, via ATM, approximately $5,000 from a: bank account
held in the name of Victim-2.

               d.   On or about July 28, 2018, at approximately
3:35 p.m., DAWKINS entered a branch of Financial Institution-2
and withdrew, via ATM, approximately $5,000 from a bank account
held in the name of Victim-2.
                                                      ''
               e.   On or about July 29, 2018, at approximately
3:35 p.m., DAWKINS entered a branch of Financial Institution-2
and withdrew, via ATM, approximately $5,460 from a bank account
held in the name of Victim-2.

               f.   On or about July 30, 2018, at approximately
10:30 a.m., DAWKINS entered a branch of Financial Institution-2
and withdrew, via ATM, approximately $6,750 from a bank account
held in the name of Victim-2.

                              Victim-3

               a.   On or about July 28, 2018, at approximately
1:31 p.m., DAWKINS entered a branch of Financial Institution-2
and deposited a check valued at approximately $14,800 in the
name of a third particular victim ("Victim-3") issued by
                                                   I
Financial Institution-1.




                                  5
     Case 1:19-cr-00451-GHW Document 1 Filed 04/10/19 Page 6 of 10




                              Victim-4

               a.   On or about July 31, 2018, an:unknown
individual called Financial Institution-l's loan qepartment, and
applied via phone for a $21,500 loan using the personal
identifiers of a fourth partic~lar victim ("Victim-4") . The
loan was approved and, on or about August 1, 2018,· an official
check issued by Financial Institution-2 was mailed to a
particular address located in Manhattan, New York,: arriving on
or about August 2, 2018.

               b.   On or about August 9, 2018, at approximately
1:15 p.m., an unknown co-conspirator ("CC-1") entered a branch
of Financial Institution-2 and opened a bank account using the
personal identifiers of Victim-4.  To fund the account, upon
opening it, CC-1 deposited a check valued at approximately
$21,500, see supra Victim-4 ~ a, issued by Financial
Institution-1.

               c.   On or about August 10, 2018, at
approximately 11:15 a.m., DAWKINS entered a branch of Financial
Institution-2 and withdrew, via ATM, approximately $4,600 from a
bank account held in the name of Victim-4.

               d.   On or about August 10, 2018, at
approximately 1:40 p.m., DAWKINS entered a particuiar department
store ("Department Store-1"), located in Manhattan, New York,
and completed two purchases total{ng approximately $2,166.62,
using a debit card issued by Financial Institution-2 held in the
name of Victim-4.

                  i.    On a "client form" completed following the
                        purchase, DAWKINS provided a particular
                        phone number, which is a cal,l number
                        previously provided by DAWKINS to the
                        NYPD.

                ii.    On or about August 18, 2018, at
                       approximately 2:40 p.m., OMAR CREDLE, the
                       defendant, and an associate ("CC-2"),
                       entered Department Store-1 and exchanged a
                       pair of shoes valued at approximately $795.
                       The shoes originally were purchased by
                       DAWKINS on August 10, 2018, using a debit
                       card issued by Financial Institution-2 held
                       in the name of Victim-4.



                                  6
     Case 1:19-cr-00451-GHW Document 1 Filed 04/10/19 Page 7 of 10




               e.   On or about August 11, 2018, at
approximately 12:10 p.m., DAWKINS entered a branch of Financial
Institution-2 and withdrew, via ATM, approximately $2,960 from a
bank account held in the name of Victim-4.

               f.   On or about August 12, 2018, at
approximately 10:05 a.m., DAWKINS entered a branch of Financial
Institution-2 and withdrew, via ATM, approximateli $6,000 from a
bank account held in the name of Victim-4.

                              Victim-5

               a.   On or about August 2, 2018, at I approximately
12:00 p.m., CREDLE entered a particular department store
("Department Store-2"), located in Manhattan, New York, and
completed a purchase totaling approximately $1,388.16, using a
credit card issued in the name of a fifth particular victim
("Victim-5").

                              Victim-6

               a.   On or about August 4, 2018, at: approximately
12:00 p.m., BARBER entered a branch of Financial Institution-2
and opened a bank account using the personal identifiers of a
sixth particular victim ("Victim-6").  To fund the account, upon
opening it, BARBER and UF-1 deposited a check valued at
approximately $30,000 issued by Financial Institution-1.

               b.   On or about August 7, 2018, at approximately
1:28 p.m., DAWKINS entered a branch of Financial Institution-2
and withdrew, via ATM, approximately $4,500 from a bank account
held in the name of Victim-6.

               c.   On or about August 7, 2018, at approximately
2:00 p.m., DAWKINS entered Department Store-1, located in
Manhattan, New York, and completed a purchase totaling
approximately $2,286.38, using a debit card issued from
Financial Institution-2 in the name of Victim-6.

               d.   On or about August 9, 2018, at approximately
6:45 p.m., DAWKINS entered a branch of Financial Institution-2
and withdrew, via ATM, approximately $7,580 from a bank account
held in the name of Victim-6.

              e.    On or about August 9, 2018, at approximately
7:55 p.m., DAWKINS entered a branch of Financial Institution-2


                                  7
     Case 1:19-cr-00451-GHW Document 1 Filed 04/10/19 Page 8 of 10




and withdrew, via ATM, approximately $940 from a oank account
held in the name of Victim-6.

               f.   On or about August 10, 2018, ~t
approximately 12:10 p.m., DAWKINS entered a branch of Financial
Institution-2 and withdrew, via ATM, approximately $2,600 from a
bank account held in the name of Victim-6.

                              Victim-7

               a.   On or about August 4, 2018, at approximately
2:15 p.m., BARBER entered a branch of Financial Institution-2
and opened a bank account using the personal ident'ifiers of a
seventh particular victim ("Victim-7").  To fund the account,
upon opening it, BARBER and UF-1 deposited a check valued at
approximately $15,000 issued by Financial Institution-1.

               b.   On or about August 7, 2018, at approximately
1:00 p.m., DAWKINS entered a branch of Financial Institution-2
and withdrew, via ATM, approximately $8,860 from a bank account
held in the name of Victim-7.

                              Victim-8

               a.   On or about August 10, 2018, at
approximately 3:30 p.m., DAWKINS was observed at Department
Store-2, and completed a purchase totaling approximately
$4,039.27 using a credit card issued by a particular financial
institution ("Financial Institution-3") held in the name of an
eighth particular victim ("Victim-8") .

               b.   On or about August 10, 2018, at
approximately 4:00 p.m., DAWKINS entered Department Store-2 and
completed two purchases totaling approximately $1,796.44, using
a credit card issued by Financial Institution-3 held in the name
of Victim-8.

                  i.
                                                      .
                       On a "client form" completed following the
                       purchase, DAWKINS provided a particular
                       phone number, which is a call number
                       previously provided by DAWKINS to the
                       NYPD.

                 ii.   Following this purchase, at approximately
                                            ,      I
                       3:57 p.m., DAWKINS exited Department
                       Store-2 and was observed entering a black



                                  8
 ..
..
            Case 1:19-cr-00451-GHW Document 1 Filed 04/10/19 Page 9 of 10




                               Honda Accord that was registered to
                               CREDLE.

                                     Victim-9

                      a.  On or August 13, 2018, at approximately 5:14
      p.m., BARBER entered a branch of Financial Institution-2 and
      opened a bank account using the personal identifiers of a ninth
      particular victim ("Victim-9").  To fund the account, upon
      opening it, BARBER deposited a check valued at approximately
      $35,000 issued by Financial Institution-1.

                     b.   On or about August 14, 2018, a~
      approximately 5:25 p.m., CREDLE entered a branch of Financial
      Institution-2 and withdrew, via ATM, approximatel~ $3,900 from a
      bank account held in the name of Victim-9.

                                    Victim-10

                     c.   On or about August 25, 2018, at
      approximately 4:45 p.~., CREDLE, along with an unknown male
      ("UM-1"), entered Department Store-1 and completed a purchase
      totaling approximately $2,863.42, using a credit card issued by
      a particular financial institution ("Financial Institution-
      4")held in the name of a tenth particular victim ("Victim-10").

                                    Victim-11

                       a.   On or about September 5, 2018, at
      ·approximately 5:24 p.m., CREDLE entered Department Store-1 and
       completed a purchase totaling approximately $5,117.13, using a
       credit card issued by a particular financial institution
       ("Financial Institution-5") held in the name of an eleventh
       particular victim ("Victim-11"). Security personnel from
       Department Store-1 recognized CREDLE from prior intidents and
       attempted to' apprehend him, at which point CREDLE .4hoved
                                                           I
                                                                  a
       female loss prevention officer and fled.            ·




                                         9
.   .   .        Case 1:19-cr-00451-GHW Document 1 Filed 04/10/19 Page 10 of 10




                      WHEREFORE, the deponent respectfully requests that
            warrants be issued for the arrest of UMAR CREDLE, SHAWN DAWKINS,
            and BYRON BARBER, the defendants, and that they be arrested and
            imprisoned or bailed, as   ~~~~~


                                       Detective
                                       New York City Police Department




                                       JUDGE
                                       YORK




                                               10
